*1064Appeal from an order of the Family Court, Monroe County (Ann Marie Taddeo, J.), entered January 16, 2003 in a proceeding pursuant to Social Services Law § 384-b. The order terminated respondent’s parental rights on the ground of abandonment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner established by clear and convincing evidence that respondent abandoned his child by failing to visit or communicate with her during the six-month period immediately preceding the filing of the petition and in addition that he failed to communicate with petitioner during that period of time (see Social Services Law § 384-b [4] [b]; [5] [a]; Matter of Ariel C., 248 AD2d 976 [1998], lv denied 92 NY2d 801 [1998]). Contrary to the contention of respondent, he failed to show that his educational, financial and language difficulties constitute “good reason for failing to visit or otherwise contact the child[ ]” (Matter of Dahata R., 278 AD2d 894, 894 [2000]). The incarceration of respondent during the final two months of the six-month period does not constitute a reasonable excuse for his failure to communicate with his child or petitioner during that two-month period (see Ariel C., 248 AD2d at 976-977). Finally, respondent did not request a suspended judgment (see Matter of Latoya P., 308 AD2d 402 [2003]), and thus we conclude that he failed to preserve for our review his contention that Family Court should have issued a suspended judgment. Present—Green, J.P., Scudder, Gorski, Martoche and Pine, JJ.